.,, AC/24513 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                                UNITED STATES DISTRICT COU
                                                          SOUTHERN DISTRICT OF CALIFORNIA                   SEP 1 9 2019
                         United States of America
                                                     V.

                    Miguel Angel Antonio-Antonio                                Case Number: 3:19-mj-23847

                                                                                Grant L. Eddy
                                                                                Defendant's Attorney


  REGISTRATION NO. 89175298
   THE DEFENDANT:
    IZI pleaded guilty to count(s) ___
                                   1 of Complaint            ___;:;_   ________________________                                     ;
                                                                                                                                  . i

    D was found guilty to count(s)                                                                                                  !

         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

   Title & Section                          Nature of Offense                                           Count Number(s)
   8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                 1

    D The defendant has been found not guilty on count(s)
    •    Count(s)
                                     -------------------
                      ------------------ dismissed on the motion of the United States.
                                               IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
   imprisoned for a term of:
                                                ,.
                                            /
                                     EJ         TIME SERVED                   • __________ days
    IZl Assessment: $10 WAIVED IZl Fine: WAIVED
    IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    the defendant's possession at the time of arrest upon their deportation or removal.
    D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
   United States Attorney of any material change in the defendant1s economic circumstances.

                                                                              Thursday, September 19, 2019
                                                                              Date of Imposition of Sentence
                          .-;
                       .··.•··c:::·:.··.·
   Received __,,ou=s_M_ _ _ _ _ __
                                                                               ONORABLE F. A. GOSSETT III
                                                                              UNITED STATES MAGISTRATE JUDGE



   Clerk's Office Copy                                                                                           3: 19-mj-23847
